Order entered July 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00193-CR

                                   JOSEPH KIM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-34581-U

                                            ORDER
       Appellant, who was convicted of indecency with a child by sexual contact, filed his brief

on June 18, 2019. In the brief, appellant identifies the child victim by name. This Court does

not allow a party to file a brief that discloses the names of child victims, child witnesses, or any

other children discussed or identified at trial in an indecency case. See TEX. R. APP. P. 9.10(b)

(“Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data

Defined. Sensitive data consists of . . . a birth date, a home address, and the name of any person

who was a minor at the time the offense was committed.”).              Accordingly, we STRIKE

appellant’s June 18, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to Robert H. Rogers and to the Dallas

County District Attorney.

                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE